Citation Nr: 0200133	
Decision Date: 01/07/02    Archive Date: 01/11/02

DOCKET NO.  97-16 313	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 30 percent disabling.  

2.  Entitlement to an increased rating for facial scars, 
currently rated 30 percent disabling.  

3.  Entitlement to an increased (compensable) rating for a 
right eye retinal scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from July 1970 to November 
1971.  He testified at hearings before hearing officers at 
the RO in October 1997 and January 2000.  He also testified 
at a hearing at the RO before the undersigned Member of the 
Board of Veterans' Appeals (Board) in September 2001.  Copies 
of transcripts of the foregoing hearings have been added to 
the claims folder.  

The appeal with regard to the claim of entitlement to an 
increased rating for PTSD arises from a June 1998 rating 
decision, which granted service connection, and assigned a 10 
percent rating for a mood disorder, which the RO concluded 
resulted from the veteran's service-connected facial scars.  
In July 1998, the veteran filed a notice of disagreement with 
the 10 percent rating for his service-connected mood disorder 
which was then in effect.  In a May 1999 rating decision, the 
RO increased the rating assigned to the veteran's service-
connected mood disorder to 30 percent.  In a decision dated 
in October 2000, the hearing officer who presided at the 
veteran's hearing at the RO in January 2000 re-characterized 
the veteran's service-connected mood disorder as PTSD, and 
confirmed the 30 percent rating for the disorder which is 
currently in effect.  The veteran continues to disagree with 
the 30 percent rating for PTSD.  

With regard to the claim of entitlement to an increased 
rating for facial scars, this appeal arises from a July 1996 
rating decision, which denied a rating in excess of 10 
percent for the veteran's service-connected facial scars.  
The veteran filed a notice of disagreement with the 10 
percent rating in July 1996.  In a January 1997 rating 
decision, the RO, among other things, increased the rating 
for the veteran's service-connected facial scars to 30 
percent.  The veteran continues to disagree with the 30 
percent rating for facial scars.  

With regard to the claim of entitlement to an increased 
rating for a right eye retinal scar, this appeal arises from 
a July 1996 rating decision, which denied a compensable 
rating for a right eye retinal scar.  

The Board additionally notes that, in a VA Form 21-526 
("Veteran's Application for Compensation or Pension"), 
submitted in November 1991, the veteran asserted multiple 
claims of entitlement to service connection, including a 
claim of entitlement to service connection for disability 
resulting from dental trauma.  In a separate dental rating 
decision, dated in April 1992, the RO denied the claim of 
entitlement to service connection for disability resulting 
from dental trauma.  The veteran did not file a timely appeal 
of the denial of entitlement to service connection for 
disability resulting from dental trauma.  In a written 
statement, dated in March 1996, the veteran indicated, among 
other things, that he was requesting that the claim of 
entitlement to service connection for disability resulting 
from dental trauma be reopened.  This matter is referred to 
the RO for appropriate action.  


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist 
claimants in developing their claims and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100 ; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

With regard to the claim of entitlement to an increased 
rating for PTSD, the veteran was accorded a contract 
psychiatric examination by QTC Medical Services (QTC) in 
August 2000.  Following clinical evaluation, the QTC 
examiner's diagnoses included Axis I: chronic PTSD, body 
dysmorphic disorder, and alcohol dependence (in remission).  
The veteran's Global Assessment of Functioning (GAF) score 
was 55.  The QTC examiner added that the veteran's symptoms 
supporting the diagnosis of PTSD included the experience of 
trauma, intrusive thoughts, flashbacks/hallucinations 
relating to the trauma, angry outbursts, panic attacks, 
suicidal thoughts, difficulties with concentration, sleep 
disturbance, and constricted affect.  The examiner indicated 
that the veteran's PTSD symptoms caused "significant" 
distress and impairment in his social, occupational and other 
areas of functioning.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.   

Under criteria effective on and after November 7, 1996, a 30 
percent rating is warranted for PTSD where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for PTSD where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for PTSD 
where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for PTSD where there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  

The above referenced criteria for evaluating the severity of 
service-connected PTSD do not provide for an evaluation based 
on a clinical finding of "significant" impairment, as set 
forth in the report of the QTC psychiatric examination of the 
veteran in August 2000.  In order to fully evaluate the 
severity of the veteran's service-connected PTSD it is 
necessary that he be accorded an examination which reports 
the presence or absence of the applicable criteria set forth 
above.  

Additionally, at his hearing at the RO before the undersigned 
Member of the Board in September 2001, the veteran testified 
that he is currently receiving medical treatment for his 
service-connected PTSD at the VA Medical Center in Decatur, 
Georgia (Decatur VAMC).  The most recent medical records 
pertaining to the veteran which are in the claims folder are 
the reports of QTC contract medical examinations of the 
veteran in August 2000.  Accordingly, it appears that the 
veteran has had recent VA medical treatment for his service-
connected PTSD, and these medical treatment records must be 
obtained for the claims folder.  

With regard to the claim of entitlement to an increased 
rating for facial scars, the veteran has contended, in 
effect, that this disability warrants a higher rating because 
his scars are exceptionally repugnant.  

The veteran's facial scars were referenced in a report of a 
VA psychiatric examination in December 1997.  The examiner 
indicated that the veteran had been married three times, he 
had been divorced since 1987, and he has several children.  
On clinical evaluation, the examiner noted that there was a 
scar on the veteran's forehead and his eye.  The examiner 
added that the scar was mainly over the right eye, and under 
the eye.  The examiner opined that, even when the veteran's 
facial scars are noticeable, the scars, especially the one in 
his forehead, were "not extremely deforming".  The examiner 
further implied that the veteran's perception was that his 
facial scars were more deforming than they actually were.  

The veteran was accorded a contract medical examination by 
QTC in August 2000.  He complained of occasional swelling 
associated with his facial scars.  The examiner indicated 
that the veteran denied any significant pain in connection 
with his facial scars.  The examiner noted that there are 
several scars present on the veteran's head and face.  There 
was a scar on the right lower aspect of the right orbit, that 
measured 6 centimeters by one centimeter, and which the 
examiner indicated caused disfigurement.  The scar was 
described as dark in color, and there was no keloid 
formation.  The examiner opined that there was no significant 
loss of function associated with the scar.  The examiner 
reported that there was another scar that was 2 centimeters 
by one centimeter on the medial aspect of the right eyelid.  
There was a scar that was 2 centimeters by one-half 
centimeter on the right eyelid.  There was another scar 
present on the forward toward the right of the midline, 
measuring 2 centimeters by two-tenths of a centimeter.  There 
was a scar on the lateral aspect of the left eyelid, 
measuring 3 centimeters, and a scar above the left ear, 
measuring 5 centimeters.  The examiner opined that most of 
the veteran's facial scars cause "significant" 
disfigurement.  There are no keloids or burns, ulceration or 
inflammation, and most of the scars are dark in color, and 
mostly elevated.  The examiner opined that there is no 
significant limitation of function because of the scars.  The 
examiner also indicated that there is some edema in the scars 
on the forehead.  The diagnoses included scars on the 
veteran's face and neck.  

The record contains several, unretouched color photographs of 
the veteran's scars, the most recent photographs having been 
submitted by the veteran at the time of his hearing at the RO 
before the undersigned Member of the Board in September 2001.  
(The veteran submitted the photographs with the appropriate 
statement waiving initial review of this additional evidence 
by the RO.)  

Diagnostic Code 7800 governs disability ratings for 
disfiguring scars on the head, face, or neck.  Under 
Diagnostic Code 7800, a 30 percent rating requires that the 
scarring be severely disfiguring, and this rating is 
especially appropriate if the scarring produces a marked and 
unsightly deformity of the eyelids, lips or auricles.  A 50 
percent rating requires that the scar result in complete or 
exceptionally repugnant deformity of one side of the face or 
in marked or repugnant bilateral disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2000).  

In this case, the opinion of the VA examiner on psychiatric 
evaluation of the veteran in December 1997, that the 
veteran's facial scars were not extremely noticeable is 
unfavorable to his current claim for an increased rating.  
The report of the QTC examination of the veteran's scars in 
August 2000, is more favorable to the veteran on the issue of 
the severity of his facial scarring, and it is entitled to 
greater probative weight because the QTC examination focused 
solely on the veteran's facial scars and it is a much more 
recent medical evaluation.  The description of the veteran's 
facial scars on the QTC examination as "significantly 
deforming", while not referring to the criteria set forth in 
Diagnostic Code 7800, tends to support the current 30 percent 
rating under that Diagnostic Code, which is for application 
when facial scars are severely disfiguring.  However, in 
light of the enactment of the VCAA, the disparity between the 
1997 VA psychiatric examiner's opinion and the 2000 QTC 
examination report as to the severity of the veteran's facial 
scars, and the absence of reported clinical findings which 
comport with the applicable Diagnostic Code, the Board is 
unable to conclude that the evidence currently of record 
permits a full and fair evaluation of the severity of the 
veteran's facial scars.  The veteran should be accorded a 
medical examination to clinically assess the severity of his 
service-connected facial scars.  

At the hearing at the RO before the undersigned Member of the 
Board in September 2001, the veteran testified that his 
facial scars were tender to the touch.  The veteran, through 
his representative, indicated that he desired a separate 
compensable rating for tender and painful facial scars.  The 
Board notes that, in addition to assigning a disability 
rating for disfiguring scars, additional disability 
evaluations are available for scars which are poorly 
nourished, with repeated ulceration; scars which are tender 
and painful on objective demonstration, or scars which cause 
any limitation of function.  See Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994) (holding that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition); 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (2001).  

Given the foregoing, the medical examination which should be 
performed to evaluate the severity of the veteran's service-
connected facial scars should also include an assessment as 
to the presence or absence of the criteria set forth in 
Diagnostic Codes 7803, 7804 and 7805, and the medical 
examination report should also include a medical opinion as 
to whether the veteran's facial scars are tender and painful 
on objective demonstration.  

With regard to the claim of entitlement to an increased 
(compensable) rating for a right eye retinal scar, the 
veteran has asserted that he is entitled to a compensable 
rating for this disability because the visual acuity of his 
right eye is less than that of his uninjured left eye.  At 
the hearing at the RO before the undersigned Member of the 
Board in September 2001, the veteran's representative raised 
the question of whether a loss of the visual acuity in the 
veteran's right eye has been medically related to the 
veteran's in-service head injury.  

In this regard, the Board notes that the veteran's service-
connected right eye retinal scar has been noncompensably 
rated under Diagnostic Code 6009.  Under Diagnostic Code 
6009, an unhealed injury of the eye is to be rated from 10 
percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  The minimum rating during 
active pathology is 10 percent.  38 C.F.R. § 4.84a, 
Diagnostic Code 6009 (2001).  Where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2001).  

The most recent report in the claims folder of an examination 
of the veteran's visual acuity dates from January 1997.  On 
VA general examination of the veteran in December 1997, the 
examiner reported that the veteran indicated that he had been 
diagnosed with diabetes mellitus in February 1997.  The 
examiner noted that glaucoma had been diagnosed within the 
six months prior to the examination.  

The evidence currently of record does not indicate whether 
the disability manifested by the veteran's right eye retinal 
scar is in a period of active pathology.  Additionally, 
although, in accordance with Diagnostic Code 6009, the visual 
acuity of the veteran's right eye is a factor in determining 
the degree of severity of his service-connected right eye 
disability, the record does not contain a report of recent 
visual testing of the veteran's right eye.  Given that the 
veteran has been diagnosed with glaucoma, which is not 
service-connected, it is necessary that a medical opinion be 
obtained distinguishing, if feasible, between a decrease in 
his right eye visual acuity resulting from the service-
connected right eye retinal scar and a decrease in his right 
eye visual acuity resulting from non-service-connected 
pathology, such as glaucoma.  Additional medical examination 
is required.  

Accordingly, the claims are REMANDED to the RO for the 
following:  

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
him for a psychiatric disorder, including 
PTSD, since June 1998.  The names and 
addresses of all health care providers 
who have treated the veteran for his 
facial scars and a right eye retinal scar 
since July 1996 should also be obtained.  
After obtaining any necessary releases, 
the RO should obtain any records of 
identified medical treatment which are 
not already included in the claims 
folder.  

2.  Following completion of the foregoing 
development, the veteran should be 
accorded a psychiatric examination to 
determine the severity of his service-
connected PTSD.  All clinical findings 
must be reported in detail.  The claims 
folder must be made available for review 
by the examiner in conjunction with the 
examination and the examiner must report 
that the claims folder has been reviewed.  
The examiner must comment as to the 
degree to which the veteran's service-
connected PTSD affects his ability to 
establish and maintain effective or 
favorable relationships with people 
(social impairment) and the degree to 
which PTSD results in a reduction in 
initiative, flexibility, efficiency and 
reliability levels (industrial 
impairment).  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The examiner must be 
furnished a copy of the rating criteria 
for PTSD which became effective November 
7, 1996 (the current criteria).  The 
examiner must comment as to the presence 
or absence of each symptom and finding 
required under the current criteria for 
ratings for PTSD from zero percent to 100 
percent, and where present, the frequency 
or severity of each symptom and finding.  
The examining physician is requested to 
report the clinical findings in terms of 
the rating criteria, as distinguished 
from using Global Assessment of 
Functioning (GAF) scores, because GAF 
scores do not precisely align with VA 
rating criteria.  

3.  The veteran should also be accorded 
an examination to determine the severity 
of his service-connected facial scars.  
All clinical findings must be reported in 
detail.  The claims folder must be made 
available for review by the examiner in 
conjunction with the examination and the 
examiner must report that the claims 
folder has been reviewed.  The examiner 
must comment as to whether the veteran's 
facial scars are slight, moderate and 
disfiguring, severely disfiguring 
(especially if the scarring produces a 
marked and unsightly deformity of the 
eyelids, lips or auricles), or complete 
or exceptionally repugnant deformity of 
one side of the face or marked or 
repugnant bilateral disfigurement.  The 
examiner must respond to the following 
questions:  (a)  Are the veteran's facial 
scars superficial and poorly nourished, 
with repeated ulceration?  (b) Are the 
veteran's facial scars superficial and 
tender and painful on objective 
demonstration?  (c) Do the veteran's 
facial scars result in limitation of 
function of the anatomical areas 
affected?  

4.  The veteran should be accorded an 
examination to determine the severity of 
the disability associated with his right 
eye retinal scar.  All clinical findings 
must be reported in detail.  The claims 
folder must be made available for review 
by the examiner in conjunction with the 
examination and the examiner must report 
that the claims folder has been reviewed.  
The examiner should test and report the 
current visual acuity of the veteran's 
right eye.  If a loss of normal visual 
acuity or other abnormality is detected, 
and if feasible, the examiner should 
comment as to whether it is at least as 
likely as not that the loss of visual 
acuity in the veteran's right eye or 
other abnormality of the right eye is 
attributable to his service-connected 
right eye retinal scar.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all notification 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) and implementing 
regulations are fully complied with and 
satisfied.  

6.  The RO should then review the claim 
of entitlement to an increased rating for 
PTSD, the claim of entitlement to an 
increased rating for facial scars, and 
the claim of entitlement to an increased 
(compensable) rating for a right eye 
retinal scar to determine whether the 
claims may be granted.  With regard to 
the claim of entitlement to an increased 
rating for PTSD, the fact that the appeal 
as to this issue is from a rating action 
which granted service connection also 
means that the decision of the United 
States Court of Appeals for Veterans 
Claims in Fenderson v. West, 12 Vet. App. 
119 (1999) is applicable.  If any claim 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  



